                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
__________________________________________
                                           )
DOUGLAS M. LOY                             )
                                           )
                  Plaintiff,               )
                                           ) Civil Action No.
                  v.                       ) 1:18-cv-1162-LO/JFA
                                           )
THE DIOCESE OF ARLINGTON et al             )
                                           )
                  Defendants.              )
__________________________________________)

     PLAINTIFF’S OBJECTIONS TO DEFENDANT’S PRETRIAL DISCLOSURES

        Plaintiff Douglas Loy, through counsel, hereby submits the following objection to

Defendant’s Proposed Exhibits.

 Exhibit                         Description                                Objection
   No.
 1       Plaintiff’s contract of employment signed April 25,           No objection
         2017.
 2       Plaintiff’s contract of employment signed May 9, 2016.        No objection
 3       Plaintiff’s contract of employment signed April 30,           No objection
         2015.
 4       Catholic Diocese of Arlington Employee Policy Manual          No objection
         dated August 1, 2017.
 5       St. Agnes Faculty Handbook dated 2017-2018.                   No objection

 6         Email from Loy to multiple recipients and exchanges,        Hearsay; Authenticity
           June 6-7, 2016.
 7         Plaintiff’s personal statement submitted with application   Hearsay; Incomplete
           for employment.                                             document, Relevancy
 8         Plaintiff’s request to renew Advanced Catechist             No objection
           Certification dated April 4, 2016.
 9         Plaintiff’s Advanced Catechist Certification issued April   No objection
           4, 2016.
 10        Goal Setting Process document dated 2009-2010.              Hearsay
 11        Goal Setting Process document dated 2010-2011.              Hearsay
 12        Goal Setting Process document dated 2011-2012.              Hearsay
 13        Goal Setting Process document dated 2012-2013.              Hearsay
Exhibit                          Description                                  Objection
  No.
14        Goal Setting Process document dated 2013-2014.                Hearsay
15        Goal Setting Process document dated 2014-2015.                Hearsay
16        Goal Setting Process document dated 2015-2016.                Hearsay
17        Goal Setting Process document dated 2016-2017.                Hearsay
18        St. Agnes School Grade 8 Composition Book of student          Hearsay; Relevancy;
          in Loy’s religion class.                                      Not produced during
                                                                        discovery period
19        Virginia Catholic Education Association Bachelor of           No objection
          Arts dated July 6, 2017.
20        Living Stations Class of 2015 photograph.                     Exhibit not clear as
                                                                        produced
21        Stations Experiential by D. Michael Loy.                      Lack of foundation
22        Teaching Chart by plaintiff Loy.                              Relevancy
23        The 5 Identifiers of Civilization utilized by plaintiff Loy   Hearsay; Lack of
          for classes including religion                                foundation
          class.
24        Email dated October 18, 2013 from plaintiff to Assistant      Lack of foundation;
          Principal with course                                         Hearsay; Authenticity
          syllabus.
25        7th Grade History syllabus.                                   No objection
26        8th Grade History syllabus.                                   No objection
27        8th Grade Religion class syllabus.                            No objection
28        8th Grade Religion syllabus.                                  No objection
29        8th Grade Religion syllabus.                                  No objection
30        Teaching tool developed by plaintiff Loy.                     Lack of foundation
31        Photograph of Loy’s classroom, room 238.                      Exhibit not clear as
                                                                        produced
32        Loy’s schedule last year of employment.                       No objection
33        Open house and other documents.                               Hearsay; Relevancy;
                                                                        Lack of foundation;
                                                                        Not produced during
                                                                        discovery period
34        Loy’s prepared Christian Professional Formation               Hearsay; Relevancy;
          Standards and other topics.                                   Lack of foundation;
                                                                        Document is
                                                                        unreadable
35        Email from Loy to full staff dated April 24, 2017.            Lack of foundation;
                                                                        Hearsay; Authenticity
36        Email exchanges May 26-30, 2017.                              Lack of foundation;
                                                                        Hearsay; Authenticity
37        Email exchanges February 1-2, 2017.                           Lack of foundation;
                                                                        Hearsay; Authenticity

                                                2
Exhibit                     Description                              Objection
  No.
38      Email from Loy to Ms. Carr dated February 24, 2017.     Lack of foundation;
                                                                Hearsay; Authenticity
39       Email exchanges March 22-23, 2017.                     Lack of foundation;
                                                                Hearsay; Authenticity
40       Email from Loy to full staff dated April 11, 2017.     Lack of foundation;
                                                                Hearsay; Authenticity
41       Email communication from Loy to Ms. Carr dated         Lack of foundation;
         September 18, 2017.                                    Hearsay; Authenticity
42       Email exchange between Ian Handerhan and Douglas       Lack of foundation;
         Loy dated June 26, 2017.                               Hearsay; Authenticity
43       Emails exchanged between Loy and Kuzdzal dated         Lack of foundation;
         September 4, 2017.                                     Hearsay; Authenticity
44       Email from Ms. Carr to Loy dated September 4, 2017.    Lack of foundation;
                                                                Hearsay; Authenticity
45       Emails exchanged September 4-6, 2017.                  Lack of foundation;
                                                                Hearsay; Authenticity
46       Email from Bournigal to Carr, September 18, 2017.      Lack of foundation;
                                                                Hearsay; Authenticity
47       Email from Loy to Ms. Carr dated September 18, 2017.   Lack of foundation;
                                                                Hearsay; Authenticity
48       Email from Loy to Ms. Carr and Ms. Kuzdzal dated       Lack of foundation;
         September 19, 2017.                                    Hearsay; Authenticity
49       Email from Loy to Ms. Carr and Ms. Kuzdzal dated       Lack of foundation;
         September 19, 2017.                                    Hearsay; Authenticity
50       Emails exchanged September 19, 2017.                   Lack of foundation;
                                                                Hearsay; Authenticity
51       Emails exchanged September 19, 2017.                   Lack of foundation;
                                                                Hearsay; Authenticity
52       Emails exchanged September 19, 2017.                   Lack of foundation;
                                                                Hearsay; Authenticity
53       Emails exchanged September 19-20, 2017.                Lack of foundation;
                                                                Hearsay; Authenticity
54       Email from Loy to Kuzdzal dated September 20, 2017.    Lack of foundation;
                                                                Hearsay; Authenticity
55       Email from Loy to Kuzdzal dated September 21, 2017.    Lack of foundation;
                                                                Hearsay; Authenticity
56       Email from Loy to Carr and Kuzdzal dated September     Lack of foundation;
         26, 2017.                                              Hearsay; Authenticity
57       Email from Loy to Carr and Kuzdzal dated September     Lack of foundation;
         26, 2017.                                              Hearsay; Authenticity
58       Email from Loy to Carr and Kuzdzal dated September     Lack of foundation;
         26, 2017.                                              Hearsay; Authenticity
59       Emails exchanged September 26, 2017.                   Lack of foundation;
                                                                Hearsay; Authenticity

                                             3
Exhibit                     Description                                Objection
  No.
60      Emails exchanged September 26-27, 2017.                 Lack of foundation;
                                                                Hearsay; Authenticity
61       Emails exchanged September 27, 2017.                   Lack of foundation;
                                                                Hearsay; Authenticity
62       Emails exchanged September 28, 2017.                   Lack of foundation;
                                                                Hearsay; Authenticity
63       Email from Loy to Kuzdzal dated September 28, 2017.    Lack of foundation;
                                                                Hearsay; Authenticity
64       Email from Carr to pastor dated September 28, 2017.    Lack of foundation;
                                                                Hearsay; Authenticity
65       Emails exchanged September 27-28, 2017.                Lack of foundation;
                                                                Hearsay; Authenticity
66       Emails exchanged October 10, 2017.                     Lack of foundation;
                                                                Hearsay; Authenticity
67       Emails exchanged October 18-19, 2017.                  Lack of foundation;
                                                                Hearsay; Authenticity
68       Emails exchanged October 17-18, 2016.                  Lack of foundation;
                                                                Hearsay; Authenticity
69       Emails exchanged October 31-November 1, 2017.          Lack of foundation;
                                                                Hearsay; Authenticity
70       Email from Loy to Carr dated November 1, 2017.         Lack of foundation;
                                                                Hearsay; Authenticity
71       Email from Loy to Carr and Kuzdzal, October 18, 2017 Lack of foundation;
         with Carr’s notes.                                     Hearsay;
                                                                Authenticity; Illegible
72       Email from Dave Gallina to Kuzdzal, November 16,       Lack of foundation;
         2018.                                                  Hearsay;
                                                                Authenticity;
                                                                Relevancy
73       Carr’s notes related to May 19, 2012 meeting with Loy. Lack of foundation;
                                                                Hearsay;
                                                                Authenticity; Illegible
74       Email from Sara James to Carr and Kuzdzal, September Lack of foundation;
         13, 2012.                                              Hearsay; Authenticity
75       Carr’s notes from September 22, 2017 meeting with      Lack of foundation;
         Loy.                                                   Hearsay;
                                                                Authenticity; Illegible
76       Carr’s notes from September 26, 2017 telephone call.   Lack of foundation;
                                                                Hearsay;
                                                                Authenticity; Illegible
77       Carr’s notes from September 29, 2017 re: Loy’s meeting Lack of foundation;
         with pastor.                                           Hearsay;
                                                                Authenticity; Illegible


                                            4
Exhibit                       Description                               Objection
  No.
78      Carr’s notes from January 16, 2018 related to Loy’s       Lack of foundation;
        communications to Carr.                                   Hearsay;
                                                                  Authenticity; Illegible
79       Carr’s notes from February 1, 2018 related to meeting    Lack of foundation;
         with Loy.                                                Hearsay;
                                                                  Authenticity; Illegible
80       Emails exchanged November 1, 2017.                       Lack of foundation;
                                                                  Hearsay; Authenticity
81       Letter from Claire Bournigal to Ms. Carr dated           Hearsay
         November 2017.
82       Email from Heidi Capelli to Ms. Carr dated November      Lack of foundation;
         8, 2017.                                                 Hearsay; Authenticity
83       Emails exchanged November 27-28, 2017.                   Lack of foundation;
                                                                  Hearsay; Authenticity
84       Emails exchanged November 30, December 4, 2017.          Lack of foundation;
                                                                  Hearsay; Authenticity
85       Emails exchanged December 13, 2017.                      Lack of foundation;
                                                                  Hearsay; Authenticity
86       Emails exchanged December 13, 2017.                      Lack of foundation;
                                                                  Hearsay; Authenticity
87       Email from Father Edlefsen to full staff dated January   No objection
         10, 2018.
88       Email from Ms. Carr to Loy dated January 18, 2018.       Lack of foundation;
                                                                  Hearsay; Authenticity
89       Email exchanges February 13-14, 2018 with                No objection
         attachments.
90       Emails exchanged January 18-19, 2018.                    Lack of foundation;
                                                                  Hearsay; Authenticity
91       Emails exchanged January 21-22, 2018.                    Lack of foundation;
                                                                  Hearsay; Authenticity
92       Emails exchanged January 22, 2018.                       Lack of foundation;
                                                                  Hearsay; Authenticity
93       Emails exchanged January 22, 23, 24, 2018.               Lack of foundation;
                                                                  Hearsay; Authenticity
94       Emails exchanged January 25, 2018.                       Lack of foundation;
                                                                  Hearsay; Authenticity
95       Written letter/document from Kara LaGrassa to Ms.        Lack of foundation;
         Carr dated January 30, 2018.                             Hearsay; Authenticity
96       Emails exchanged February 1, 2018.                       Lack of foundation;
                                                                  Hearsay; Authenticity
97       Email from Loy to Carr and Kuzdzal dated February 12,    Lack of foundation;
         2018.                                                    Hearsay; Authenticity
98       Emails exchanged February 14, 2018.                      Lack of foundation;
                                                                  Hearsay; Authenticity

                                              5
Exhibit                     Description                               Objection
  No.
99      Emails exchanged February 14, 2018.                      Lack of foundation;
                                                                 Hearsay; Authenticity
100      Email from Loy to upper school staff dated February 20, Lack of foundation;
         2018.                                                   Hearsay; Authenticity
101      Emails exchanged February 20, 2018.                     Lack of foundation;
                                                                 Hearsay; Authenticity
102      Emails exchanged February 21, 2018.                     Lack of foundation;
                                                                 Hearsay; Authenticity
103      Emails exchanged February 21, 2018.                     Lack of foundation;
                                                                 Hearsay; Authenticity
104      Email from Loy to Carr and Kuzdzal dated February 21, Lack of foundation;
         2018.                                                   Hearsay; Authenticity
105      “Documentation 2/21/18 3:15 p.m.” from teacher          Lack of foundation;
         witness submitted to Ms. Carr.                          Hearsay; Authenticity
106      Email from Bournigal to Carr dated February 22, 2018. Lack of foundation;
                                                                 Hearsay; Authenticity
107      Email exchange dated February 22, 2018.                 Lack of foundation;
                                                                 Hearsay; Authenticity
108      Letter from Bournigal to Ms. Carr dated February 23,    Lack of foundation;
         2018.                                                   Hearsay; Authenticity
109      Emails exchanged February 21, 2018.                     No objection
110      Email from Kuzdzal to Carr dated February 22, 2018.     Lack of foundation;
                                                                 Hearsay; Authenticity
111      Photographs of Loy’s classroom after move-out.          Lack of foundation;
                                                                 Authenticity;
                                                                 Document illegible
                                                                 due to pixilation
112      Photographs of Loy’s classroom after move-out.          Lack of foundation;
                                                                 Authenticity;
                                                                 Document illegible
                                                                 due to pixilation
113      October 25, 2016 classroom observation form.            Hearsay; Illegible;
                                                                 Not produced during
                                                                 the discovery period
114      March 10 classroom observation form.                    Hearsay; Illegible;
                                                                 Not produced during
                                                                 the discovery period
115      October 26 classroom observation form.                  Hearsay; Illegible;
                                                                 Not produced during
                                                                 the discovery period
116      May 3, 2017 classroom observation form.                 Hearsay; Illegible;
                                                                 Not produced during
                                                                 the discovery period


                                           6
Exhibit                      Description                             Objection
  No.
117     October 30, 2017 classroom observation form.           Hearsay; Illegible;
                                                               Not produced during
                                                               the discovery period
118      Photograph - Loy 000122.                              No objection
119      Excerpts from St. Agnes School yearbook.              Hearsay; Not
                                                               produced during the
                                                               discovery period
120      Email communications dated January 18, 21, 2019 - Loy Hearsay; Relevancy
         000296.
121      Email exchange February 3, 2012.                      Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
122      Email from Loy to Carr and Kuzdzal, March 16, 2012.   Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
123      March 12, 2012 email with attachments from Loy to     Lack of foundation;
         Carr and Kuzdzal.                                     Hearsay;
                                                               Authenticity;
                                                               Relevancy
124      Email from Sara James to Carr, March 16, 2012.        Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
125      Email exchange September 13, 2012 and Carr’s          Lack of foundation;
         handwritten notes                                     Hearsay;
                                                               Authenticity;
                                                               Relevancy
126      Email from Sara James to Carr, November 13, 2012.     Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
127      Email from Loy to Carr, March 14, 2013.               Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
128      Email from Sara James to Carr, January 26, 2014.      Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
129      Email exchanges February 25-26, 2014.                 Lack of foundation;
                                                               Hearsay;


                                           7
Exhibit                        Description                          Objection
 No.
                                                               Authenticity;
                                                               Relevancy
130       Email exchanges April 2-4, 2014.                     Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
131       Document provided to Carr re: Loy’s unprofessional   Lack of foundation;
          behavior 2013-2014.                                  Hearsay;
                                                               Authenticity;
                                                               Relevancy
132       Emails exchanged September 5-6, 2013.                Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
133       Email from Loy to Carr, Kuzdal and Mrs. Conlin,      Lack of foundation;
          September 11, 2013.                                  Hearsay;
                                                               Authenticity;
                                                               Relevancy
134       Emails exchanged November 7-8, 2012.                 Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
135       Emails exchanged September 23, 2013.                 Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
136       Emails exchanged October 6-7, 2013.                  Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
137       Emails exchanged October 25, 28, 2013.               Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
138       Emails exchanged November 21, 25, 2013.              Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
139       Email from Loy to Carr, January 24, 2014.            Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
140       Email from Loy to Carr, January 26, 2014.            Lack of foundation;
                                                               Hearsay;

                                             8
Exhibit                        Description                            Objection
 No.
                                                                 Authenticity;
                                                                 Relevancy
141       Email from Loy to Carr and Kuzdzal, February 12,       Lack of foundation;
          2014.                                                  Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
142       Email from Loy to multiple individuals, February 27,   Lack of foundation;
          2014.                                                  Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
143       Emails exchanged February 27-28, 2014.                 Lack of foundation;
                                                                 Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
144       Emails and postings, September 2014.                   Lack of foundation;
                                                                 Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
145       Email from Loy to Carr and Kuzdzal, November 13,       Lack of foundation;
          2014.                                                  Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
146       Email from Loy to Carr, November 14, 2014.             Lack of foundation;
                                                                 Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
147       Email from Loy to Carr, November 14, 2014.             Lack of foundation;
                                                                 Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
148       Emails exchanged December 2, 2014.                     Lack of foundation;
                                                                 Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
149       Emails exchanged December 15, 2014.                    Lack of foundation;
                                                                 Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
150       Emails exchanged February 18, 2015.                    Lack of foundation;
                                                                 Hearsay;
                                                                 Authenticity;
                                                                 Relevancy
151       Email from Loy to staff, February 27, 2015.            Lack of foundation;
                                                                 Hearsay;

                                             9
Exhibit                        Description                    Objection
 No.
                                                         Authenticity;
                                                         Relevancy
152       Emails exchanged March 12, 2015.               Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
153       Email from Loy to all staff, March 19, 2015.   Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
154       Emails exchanged March 20, 22, 2015.           Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
155       Emails exchanged May 7, 2015.                  Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
156       Emails exchanged August 18, 2015.              Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
157       Emails exchanged August 27, 2015.              Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
158       Emails exchanged September 9, 2015.            Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
159       Emails exchanged September 16-17, 2015.        Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
160       Emails exchanged September 16-17, 2015.        Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
161       Emails exchanged September 17, 2015.           Lack of foundation;
                                                         Hearsay;
                                                         Authenticity;
                                                         Relevancy
162       Emails exchanged September 22-24, 2015.        Lack of foundation;
                                                         Hearsay;

                                              10
Exhibit                        Description                  Objection
 No.
                                                       Authenticity;
                                                       Relevancy
163       Emails exchanged September 26, 28, 2015.     Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
164       Emails exchanged October 2, 2015.            Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
165       Emails exchanged November 12, 2015.          Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
166       Email from Loy to Carr, November 18, 2015.   Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
167       Email from Loy to Carr, December 3, 2015.    Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
168       Email from Loy to staff, December 4, 2015.   Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
169       Emails exchanged December 7, 2015.           Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
170       Emails exchanged December 18, 2015.          Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
171       Emails exchanged January 11, 12, 2016.       Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
172       Emails exchanged January 14, 2016.           Lack of foundation;
                                                       Hearsay;
                                                       Authenticity;
                                                       Relevancy
173       Emails exchanged January 27, 2016.           Lack of foundation;
                                                       Hearsay;

                                              11
Exhibit                        Description                          Objection
 No.
                                                               Authenticity;
                                                               Relevancy
174       Emails exchanged February 8, 2016.                   Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
175       Email from Loy to staff, February 11, 2016.          Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
176       Emails exchanged March 23, 2016.                     Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
177       Emails exchanged April 1, 2, 3, 2016.                Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
178       Emails exchanged April 7, 2016.                      Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
179       Emails exchanged April 7-8, 2016.                    Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
180       Emails exchanged April 27-28, 2016.                  Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
181       Email from Loy to Carr, June 6, 2016.                Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
182       Emails exchanged June 7, 2016.                       Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
183       Emails exchanged June 8, 2016.                       Lack of foundation;
                                                               Hearsay;
                                                               Authenticity;
                                                               Relevancy
184       Email from Loy to Carr and Kuzdzal, June 17, 2016.   Lack of foundation;
                                                               Hearsay;

                                              12
 Exhibit                          Description                               Objection
  No.
                                                                      Authenticity;
                                                                      Relevancy
 185       Emails exchanged September 12, 2016.                       Lack of foundation;
                                                                      Hearsay;
                                                                      Authenticity;
                                                                      Relevancy
 186       Emails and/or postings dated November 2016.                Lack of foundation;
                                                                      Hearsay;
                                                                      Authenticity;
                                                                      Relevancy
 187       Emails exchanged December 1-2, 2016.                       Lack of foundation;
                                                                      Hearsay;
                                                                      Authenticity;
                                                                      Relevancy
 188       “provider’s records or notes”                              Defendants have
                                                                      failed to identify any
                                                                      specific document
                                                                      intended to be used as
                                                                      an exhibit


                                           WITNESSES

       Plaintiff Douglas Loy, through counsel, hereby submits the following objection to

Defendant’s Proposed Witnesses.

       1. Plaintiff objects to any witnesses who were not properly identified in accordance with

the discovery rules and/or the court’s Scheduling Order which may include any of the following:

Kristin Filpi, Father Tom Ferguson, Michelle McGrath, Sophia Dewchter, Sean SullivanAmanda

Fallon, Cathleen Ueland, Joan Biehler, Dave Gallina, Mark and/or Suzanne Fleming, Gia

Enderele, Rita and/or Guy Enderele, Edwidge Badey, and Laure-Ann Badey.

       2. Plaintiff objects to any witnesses whose addresses and/or telephone numbers were

never furnished to Plaintiff, including: Kristin Filpi, Father Tom Ferguson, Michelle McGrath,

Sophia Dewchter, Sean Sullivan, Amanda Fallon, Cathleen Ueland, Joan Biehler, Dave Gallina,



                                                13
Mark and/or Suzanne Fleming, Gia Enderele, Rita and/or Guy Enderele, Edwidge Badey, and

Laure-Ann Badey.



Dated: July 8, 2019


                                                 Respectfully submitted,

                                                 /s/ Jeremy Greenberg
                                                 Jeremy Greenberg (86165)
                                                 Clark Law Group, PLLC
                                                 1100 Connecticut Ave., N.W.
                                                 Suite 920
                                                 Washington, D.C. 20036
                                                 (202) 293-0015
                                                 jgreenberg@benefitcounsel.com




                                            14
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on July 8, 2019, a true and accurate copy of the foregoing

was electronically filed with the Clerk’s Office served using this court’s CM/ECF system, which

will then serve a notice of electronic filing (NEF) on the judge and the following:


Julia B. Judkins, VSB No. 22597
Heather K. Bardot, VSB No. 37269
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
Telephone: (703) 385-1000
Facsimile: (703) 385-1555
jjudkins@bmhjlaw.com
hbardot@bmhjlaw.com
Counsel for Defendants

                                                     /s/ Jeremy Greenberg
                                                     Jeremy Greenberg




                                                15
